Citation Nr: 1435584	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-14 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to February 1956.  He died in October 2009.  The appellant in this case is the surviving spouse of the Veteran for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denied service connection for the cause of the Veteran's death.  The case was certified to the Board by the Houston, Texas RO.  In March 2014, the Board remanded the case for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013). 

At the time of the Veteran's death, service connection had been established for hearing loss, degenerative disc disease status post back injury, tinnitus, degenerative joint disease of the cervical spine, and traumatic brain injury with headaches and vertigo.

The Veteran's death certificate indicates that he died due to chronic obstructive pulmonary disease and ischemic heart disease.  The death certificate also, however, states that a traumatic brain injury was a significant condition contributing to his death but not related to the cause of his death.  Unfortunately, the medical examiner who signed the Veteran's death certificate did not provide any rationale for this statement or finding.  Hence, at this point the probative value of this opinion is diminished.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In March 2013, the Board found that given the fact that the physician who signed the certificate appears to be the Chief Medical Examiner for Galveston County, Texas; that the Veteran died at home; that an autopsy was not performed; and that there are no medical records supporting that opinion, Dr. Pulstilnik should be given an opportunity to defend/explain the opinion offered.

In May 2014, the Board received a report of external examination as well as a statement from an Officer Manager at the Medical Examiner's office which noted,

Looking at the file regarding [the Veteran's] report, [the medical examiner who signed the death certificate] had received [the Veteran's] medical history from his PCP ... which included [the Veteran's] past medical history, physical, admission notes and discharge summary.

[The medical examiner] verified the "traumatic brain injury" for that diagnosis to be a contributory factor in the cause of death.  Even though [the medical examiner] did not perform an autopsy, he felt with that medical history the investigator's notes and looking at the remains of the decedent, that it was definitely a factor in this man's death.

Unfortunately, this information did not come directly from the medical examiner but, as stated above, from the office manager.  Moreover, while it noted some of the information reviewed, it did not provide a medical basis for the conclusion that the traumatic brain injury contributed to death.  As such, it is the Board's opinion that one last attempt should be made to obtain the medical rationale requested by the Board in March 2014.   

The Board takes this opportunity to inform the appellant that a lay statement from an office manager without any medical expertise is not competent medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).  Then, if needed, it is imperative that the appellant sign the authorization form allowing Dr. Pustilnik to provide the requested explanation.   

Therefore, this case is REMANDED for the following action:

1.  The appellant should be provided with the necessary authorization form for the release of a medical statement from Stephen Pustilnik, M.D., Chief Medical Examiner, Texas City, Texas.  The appellant should be advised that she may also directly obtain and submit to VA the medical evidence requested below.   If it is determined that authorization is not necessary, the opinion request may be sent to the examiner without appellant's assistance.
  
2.  Dr. Stephen Pustilnik should be requested to provide a fully reasoned explanation for his opinion finding that residuals of a traumatic brain injury significantly contributed to death but were not related to the cause of death.  

Dr. Pustilnik should be informed that the Veteran was, in pertinent part, service connected for residuals of a traumatic brain injury with headaches and vertigo.  The injury stemmed from the Veteran falling from a bunk while at sea.  The disorder was evaluated as 10 percent disabling, and that such a rating represented a finding that the Veteran suffered from mild or transient symptoms which decreased work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.   

It would be of assistance to the Board if Dr. Pustilink cited to the specific medical evidence which supports his finding that the traumatic brain injury significantly contributed to the Veteran's death.  If that opinion is not supported by medical evidence, that fact should be stated as well.

3.  After the development requested has been completed, the AOJ should review the evidence of record to see if any further development is in order under VA's duty to assist, to include returning the claims files to the VA examiner who provided an opinion in September 2011 for any necessary addendum opinion in light of any response received from Dr. Pustilink.  

4.  After completing all indicated development, the RO must readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





